COURT OF CHANCERY
                                     OF THE
                               STATE OF DELAWARE
  PATRICIA W. GRIFFIN                                                CHANCERY COURTHOUSE
   MASTER IN CHANCERY                                                     34 The Circle
                                                                  GEORGETOWN, DELAWARE 19947




                            Final Report:     April 30, 2018
                            Date Submitted:   April 13, 2018



Michael-destry Family of Williams
Federal Correction Institution
FCI Englewood Prison
BOP# 39714-013
9595 W. Quincy Avenue
Littleton, CO 80123

      RE:       Michael-destry Williams © Trust v. United States of America
                C.A. No.

Dear Mr. Williams:

      You have filed a petition for instructions with this Court, naming the United

States of America, Inc., as defendant. Although your petition is not entirely clear,

you appear to be seeking preliminary and permanent injunctive relief releasing you

from incarceration at the Federal Correctional Institution at Englewood, in

Littleton, Colorado, because of allegedly unlawful presentment and trial

proceedings in the United States District Court for the District of Colorado, in

which you were found guilty and incarcerated. You argue that, since the United

States of America, Inc. was a corporation originally registered in Delaware, this
Michael-destry Williams © Trust v. United States of America
Civil Action No.
April 30, 2018

Court has jurisdiction over your case. You also appear to be seeking instructions

from this Court related to administration of the M.D.W.© trust. Further, you seek

approval to proceed in forma pauperis in this matter. I recommend that the Court

grant your request to proceed in forma pauperis, and dismiss your petition as

legally frivolous for lack of subject matter jurisdiction. This is a final report.

I.        Background

          In the petition, you claim that you are the sole “foreign beneficiary” under a

trust known as “MICHAEL DESTRY WILLIAMS © (M.D.W.© trust)” which you

allege was created by the United States of America, Inc. between May 23, 1964,

the date of your birth, and May 23, 1982, the date of your majority.1 You state that

you were arrested by the U.S. Marshal Service under a commercial presentment,

brought before the United States District Court of the District of Colorado, and

following a jury trial, were found guilty and incarcerated. You allege that the

“officers and agents of the U.S.A. Corp and or their subsidiaries [sic] corporations”

have not produced claims of the contractual obligations between the parties,

including a “commercial” presentment and claim in the United States District

Court of the District of Colorado and in the 4 th Judicial District, El Paso County,

Colorado.2 You further assert that you have not received a “true benefit” from the

1
    Pet’r’s Pet. for Instr. ¶¶ 1 - 3.
2
    Id. ¶ 10.

                                             2
Michael-destry Williams © Trust v. United States of America
Civil Action No.
April 30, 2018

M.D.W.© trust to date and, after requesting that the Social Security Administration

close and distribute the trust in 2009, you seek an “accounting of the M.D.W. ©

trust [to] provide prima facie evidence of the mismanagement and rape of said trust

and the violations of fudiciary [sic] responsibilities of officers, agents and trustees

thereof.”3

II.       Analysis

          I have reviewed your application to proceed in forma pauperis. To proceed

in forma pauperis, a litigant, who is an inmate, must provide a sworn affidavit

addressing his ability to pay court costs or fees and a certification of his inmate

account.4 Upon review of the information provided, a court may grant the inmate

leave to proceed in forma pauperis.5          Your application meets the criteria for

prisoners to proceed in forma pauperis under 10 Del. C. § 8804, and I recommend

the Court grant your application to proceed in forma pauperis.

          If the Court grants the inmate’s motion to proceed in forma pauperis, then

the Court determines whether the complaint is factually frivolous, malicious or

legally frivolous.6 I recommend that the Court dismiss your petition as legally

frivolous for lack of subject matter jurisdiction. Delaware’s in forma pauperis


3
    Id. ¶¶12, 15, 17.
4
    10 Del. C. § 8804.
5
    Id.

                                             3
Michael-destry Williams © Trust v. United States of America
Civil Action No.
April 30, 2018

statute defines a legally frivolous complaint as one that is “based on an

indisputably meritless legal theory.”7 The Court of Chancery is a Delaware state

court of limited jurisdiction. It has subject matter jurisdiction over a case in three

ways: (1) the plaintiff asserts an equitable claim; (2) the plaintiff requests equitable

relief for which there is no adequate remedy at law; or (3) subject matter

jurisdiction is conferred by statute.8        When it appears that the Court lacks

jurisdiction over the subject matter of an action, the action must be dismissed.9

Because subject matter jurisdiction is non-waivable, a court has an “independent

obligation to satisfy themselves of jurisdiction if it is in doubt.”10

         Here, it does not appear from your petition that any of the alleged acts of

which you complain occurred in Delaware. You fail to allege any actions that

were taken by the agents or officers of a corporation, the “United States of

America, Inc.,” which you claim was registered in Delaware at some point. Your

complaints relate to actions taken by officers and agents of the United States

federal government, and most specifically, actions taken by the United States


6
    10 Del. C. § 8803(b).
7
 10 Del. C. § 8801(7); McCoy v. Taylor, 1998 WL 842322, at *2 (Del. Ch. Nov. 12,
1998).
8
 Cf. Envo, Inc. v. Walters, 2009 WL 5173807, at *4 (Del. Ch. Dec. 30, 2009), aff'd, 2013
WL 1283533 (Del. Mar. 28, 2013).
9
 Ct. Ch. R. 12(h)(3); see also Czarninski Baier, v. Upper New York Inv. Co. LLC, 2018
WL 1791996, at *5 (Del. Ch. Apr. 16, 2018).

                                             4
 Michael-destry Williams © Trust v. United States of America
 Civil Action No.
 April 30, 2018

 District Court for the District of Colorado which led to your incarceration. Further,

 you seek an accounting of the M.D.W. © trust, which you claim was set up by the

 federal government, without your agreement, with you as the only beneficiary.

 Your petition does not show that the M.D.W. © trust is an existing trust, or that it

 has any connection to, or activities in, Delaware. The remedy for your claims

 regarding federal criminal matters occurring in Colorado, or otherwise related to

 actions by the federal government, is not available through this Court.

           None of your claims demonstrate a connection to Delaware or a Delaware

 entity, or request relief that this Court can grant. This Court has addressed similar

 issues previously and dismissed the complaints for lack of subject matter

 jurisdiction.11 I find this Court lacks the authority to grant the relief you request,

 and recommend that the Court dismiss this petition as legally frivolous for lack of

 subject matter jurisdiction.12

III.       Conclusion

 10
       Appriva S'holder Litig. Co., LLC v. EV3, Inc., 937 A.2d 1275, 1284 (Del. 2007).
 11
   Cf. Critchfield v. Rios, 2016 WL 2755881, at *2-*3 (Del. Ch. May 9, 2016); IMO
 Bechard, 2016 WL 1169097, at *1 (Del. Ch. Mar. 17, 2016); Bechard v. Rios, 2016 WL
402471, at *1-*2 (Del. Ch. Feb. 2, 2016).
 12
    It can be determined, alternatively, that the corporate defendant you charged is not the
 real party in interest. However, even if Court of Chancery Rule 17(a) applies in this case,
 which would allow a reasonable time to permit a substitution of the defendant, my
 findings and recommendations remain the same. The real party (ies) in interest, if
 substituted, would be the federal government and its agents and officers, and this Court
 would still lack subject matter jurisdiction over this matter.

                                                5
Michael-destry Williams © Trust v. United States of America
Civil Action No.
April 30, 2018

       For the foregoing reasons, I recommend the Court grant your application to

proceed in forma pauperis, and dismiss this petition as legally frivolous for lack of

subject matter jurisdiction. This is a final report and I refer you to Court of

Chancery Rule 144 for the process of taking exception to a Master’s final report.

                                          Sincerely,

                                          /s/ Patricia W. Griffin

                                          Master in Chancery




                                             6